Citation Nr: 0734572	
Decision Date: 11/02/07    Archive Date: 11/19/07

DOCKET NO.  05-27 534	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manchester, 
New Hampshire


THE ISSUE

Entitlement to service connection for residuals of a 
circumcision.


REPRESENTATION

Appellant represented by:	New Hampshire State Veterans 
Council


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Kelli A. Kordich, Counsel


INTRODUCTION

The veteran served on active duty from May 1951 to February 
1955.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 2004 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Manchester, New Hampshire, which denied the benefit sought on 
appeal.

The record reflects that the veteran withdrew his appeal for 
an increase in the evaluation of his service-connected 
tonsillectomy, and that the RO removed this issue from the 
appeal.  Therefore, this matter is not before the Board on 
appeal.


FINDING OF FACT

The veteran does not have a residual disability of an 
inservice surgical correction of congenital phimosis.


CONCLUSION OF LAW

The criteria for service connection for residuals of surgical 
correction of congenital phimosis have not been met.  38 
U.S.C.A. §§ 1110, 1153, 1111, 5103, 5103A, 5107 (West 2002 & 
Supp. 2007); 38 C.F.R. §§ 3.303, 3.304, 3.306 (2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Service connection

The veteran contends that his current chronic foreskin 
infections and sexual dysfunction are due to his 1952 
circumcision while in service to correct his congenital 
phimosis.  Service connection may be granted for a disability 
resulting from disease or injury incurred in, or aggravated 
by, active military service.  38 U.S.C.A. §§ 101(16), 1110, 
(West 2002 & Supp. 2007); 38 C.F.R. § 3.303 (2007).  Service 
connection, in general, requires medical evidence or clinical 
opinion of a link between the two.  38 C.F.R. § 3.303; Routen 
v. Brown, 10 Vet. App. 183, 186 (1997) (a layperson is 
generally not capable of opining on matters requiring medical 
knowledge).  

VA law provides that a veteran is presumed to be in sound 
condition, except for defects, infirmities or disorders noted 
when examined, accepted, and enrolled for service, or where 
clear and unmistakable evidence establishes that an injury or 
disease existed prior to service and was not aggravated by 
service.  38 U.S.C.A. § 1111.  The presumption of soundness 
attaches only where there has been an induction examination 
during which the disability about which the veteran later 
complains was not detected.  See Bagby v. Derwinski, 1 Vet. 
App. 225, 227 (1991). The regulations provide expressly that 
the term "noted" denotes "[o]nly such conditions as are 
recorded in examination reports," 38 C.F.R. § 3.304(b), and 
that "[h]istory of preservice existence of conditions 
recorded at the time of examination does not constitute a 
notation of such conditions."  Id.

The language of the aforementioned regulation at 38 C.F.R. § 
3.304(b) was amended during the pendency of this appeal, 
effective May 4, 2005.  See 70 Fed. Reg. 23,027-29 (May 4, 
2005) (now codified at 38 C.F.R. § 3.304(b) (2006)).  The 
amended regulation requires that VA, rather than the 
claimant, bear the burden of proving that the disability at 
issue pre-existed entry into service and was not aggravated 
by service, before the presumption of soundness on entrance 
into active service may be rebutted.  See also Cotant v. 
Principi, 17 Vet. App. 116 (2003).

A pre-existing disability or disease will be considered to 
have been aggravated by active service when there is an 
increase in disability during service, unless there is clear 
and unmistakable evidence (obvious and manifest) that the 
increase in disability is due to the natural progress of the 
disability or disease.  38 U.S.C.A. § 1153; 38 C.F.R. § 
3.306(a), (b).  Aggravation of a pre-existing condition may 
not be conceded where the disability underwent no increase in 
severity during service on the basis of all the evidence of 
record pertaining to the manifestations of the disability 
prior to, during, and subsequent to service.  See Falzone v. 
Brown, 8 Vet. App. 398, 402 (1995) (holding that the 
presumption of aggravation created by section 3.306 applies 
only if there is an increase in severity during service); 
Akins v. Derwinski, 1 Vet. App. 228, 231 (1991).

VA may show a lack of aggravation by establishing that there 
was no increase in disability during service or that any 
increase in disability was due to the natural progress of the 
pre-existing condition.  38 U.S.C.A. § 1153.  In addition, 
the usual effects of medical and surgical treatment in 
service, provided to ameliorate a pre-existing condition, 
will not be considered service connected unless the disorder 
is otherwise aggravated by service.  38 C.F.R. § 3.306(b)(1).

Temporary or intermittent flare-ups during service of a pre-
existing injury or disease are not sufficient to be 
considered "aggravation in service" unless the underlying 
condition, as contrasted to symptoms, is worsened.  Jensen v. 
Brown, 4 Vet. App. 304, 306-307 (1993), citing Hunt v. 
Derwinski, 1 Vet. App. 292 (1991).

The veteran's May 1951 enlistment examination did not note 
the veteran's congenital phimosis.  There were no complaints 
concerning infections at the time of examination.  Therefore, 
no pre-existing disorder was "noted" as of enlistment and the 
veteran is deemed to have been in sound condition as to his 
genitourinary (GU) system.  The veteran is therefore entitled 
to a presumption of soundness under 38 U.S.C.A. §§ 1111, 1137 
(West 2002 & Supp. 2007).

However, the Board must consider whether the presumption of 
soundness is rebutted by clear and unmistakable evidence.  An 
undated service clinical record indicated the veteran had 
soreness, tenderness, and difficulty in being able to keep 
the area under his foreskin of the penis clean for the past 
six months.  A Clinical Record Cover Sheet indicated the 
veteran was admitted in January 1952 and was diagnosed with 
congenital phimosis, "EPTS" (existing prior to service).  In 
addition, the veteran testified in his October 2005 RO 
hearing that he elected to have the circumcision to correct 
his congenital phimosis.

No post-service clinical record squarely contradicts the 
service medical records to the extent that they characterize 
the phimosis as congenital.  The Board therefore finds that 
the presumption of soundness in this case has been rebutted 
by clear and unmistakable evidence that the veteran's 
phimosis was congenital and existed prior to service.  See 38 
U.S.C.A. § 1111; 38 C.F.R. § 3.303(c); Wagner v. Principi, 
370 F. 3d 1089 (Fed. Cir. 2004); VAOPGCPREC 3-2003, 69 Fed. 
Reg. 25178 (2004).

Having shown in this instance that the veteran is not 
entitled to a presumption of soundness, the next step of the 
inquiry is to determine whether the veteran's pre-existing 
congenital defect was aggravated in service.  A lack of 
aggravation may be shown by establishing that there was no 
increase in disability during service or that any increase in 
disability was due to the natural progress of the pre-
existing condition.  VAOPGCPREC 3-2003.

It is a matter of record that the in-service circumcision was 
surgical treatment having the effect of "ameliorating 
disease or other conditions incurred before enlistment."  
The question is whether this surgery resulted in any 
residuals for which service connection may be warranted.  
Service medical records provide no suggestion of any abnormal 
residuals of the surgery.  The veteran underwent circumcision 
in January 1952 and was discharged from the hospital five 
days later.  The surgery was intended to correct the 
veteran's difficulty in keeping the foreskin of the penis 
clean.  In February 1953, the veteran underwent a physical 
examination due to suspected scarlet fever.  The examination 
noted normal circumcised genitalia.  The veteran's January 
1955 separation examination showed normal GU clinical 
evaluation.  

At the time the veteran filed his claim for service 
connection, he submitted a letter from Barry L. Stern, M.D. 
dated October 2004.  Dr. Stern indicated that the 
circumcision the veteran had in service was the worst case he 
had ever seen, with chronic infection under the foreskin.  
Dr. Stern noted that it was hard to tell that the veteran 
ever had any foreskin removed.  It was noted that the veteran 
encountered burning and discomfort with intercourse.  Dr. 
Stern stated that it did not interfere with the veteran's 
ability to urinate but it did interfere with the quality of 
his life.  

VA treatment records dated March 2003 show that the veteran 
was seen for follow-up on an unusual eruption of the penis 
which microscopically had features of eczema and psoriasis 
but could not be differentiated.  There was also concern with 
possible cutaneous T-cell lymphoma, but no clonality was 
noted.  It was noted areas were completely free of rash.

At his October 2005 RO hearing, the veteran testified that 
Dr. Stern started treating him in the 1980s.  He indicated 
his primary residuals were sexual dysfunction and 
dermatologic.  He received cream for his irritation, but did 
not recall the name.  The veteran stated that he elected to 
undergo circumcision while in service to correct his 
congenital phimosis.  

As discussed the evidence shows that the veteran's phimosis 
pre-existed his entrance into military service and was not 
aggravated by military service.  Therefore, the circumcision 
was properly viewed, in accordance with 38 C.F.R. 
§ 3.306(b)(1), as remedial or ameliorative treatment for a 
disorder which clearly pre-existed service.  Service medical 
records show no complaints or treatment for any residuals of 
the circumcision.  The veteran did not seek treatment for his 
current condition until the 1980s.  In accordance with that 
regulation, post-operative scars, absent or poorly 
functioning parts or organs will not be considered service 
connected, unless the disease or injury is otherwise 
aggravated by service.

The Board has found that a preponderance of the evidence is 
clearly against any finding that the veteran's circumcision 
during service resulted in any permanent increase in symptoms 
or underlying disability or was otherwise aggravated by 
service.  The congenital phimosis was not otherwise 
aggravated by service.  Therefore, pursuant to 38 C.F.R. § 
3.306 (b)(1), service connection for residuals, noted as 
sexual dysfunction and dermatologic, as result of the in-
service circumcision, is not warranted.

On the basis of the foregoing, the Board finds that the 
criteria for establishing service connection for residuals of 
circumcision during service have not been met.  In reaching 
this conclusion, the Board has considered the applicability 
of the benefit-of-the-doubt doctrine. However, as the 
preponderance of the evidence is against the veteran's claim, 
that doctrine is not applicable in this appeal.  See 
38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. at 
55-57 (1990).

II.  Duties to notify 

VA's duties to notify and assist claimants in substantiating 
a claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2007); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2007).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical evidence or lay evidence that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  In accordance with 38 C.F.R. § 3.159(b)(1), 
proper notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; and (3) that the 
claimant is expected to provide.  Proper notice must also ask 
the claimant to provide any evidence in his or her possession 
that pertains to the claim.  Notice should be provided to a 
claimant before the initial unfavorable decision on a claim.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004).

There is no issue as to providing an appropriate application 
form or completeness of the application.  VA notified the 
veteran in November 2004 of the information and evidence 
needed to substantiate and complete a claim for service 
connection and for an increased disability rating, to include 
notice of what part of that evidence is to be provided by the 
claimant, and notice of what part VA will attempt to obtain.  
VA informed the claimant of the need to submit all pertinent 
evidence in his possession.  The claimant was afforded a 
meaningful opportunity to participate in the adjudication of 
the claim.  The claimant was provided the opportunity to 
present pertinent evidence and testimony at a RO hearing in 
October 2005.  

The Board acknowledges that the veteran was not provided 
adequate notice of how disability ratings and effective dates 
are assigned prior to issuance of the rating decision.  The 
failure to provide this notice before the initial 
adjudication is harmless because the preponderance of the 
evidence is against the appellant's claim for service 
connection and any questions as to the appropriate disability 
rating or effective date to be assigned are moot.

In addition, VA has fulfilled its duty to assist the claimant 
in obtaining identified and available evidence needed to 
substantiate a claim.  The veteran's service medical records 
and VA treatment records have been associated with the claims 
folder.  The Board acknowledges that the veteran was not 
scheduled for a VA examination.  In this instance, however, 
there is sufficient competent medical evidence to decide the 
claim.  See 38 C.F.R. § 3.159(c)(4).  

In sum, there is no evidence of any VA error in notifying or 
assisting the appellant that reasonably affects the fairness 
of this adjudication. 


ORDER

Entitlement to service connection for residuals of a 
circumcision is denied.  



____________________________________________
MARY GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


